DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sperry Rand Corp GB 1206152 A in view of Wanner et al. 6,131,837.

Independent Claim 9: Sperry Rand discloses a corn processing roll (Fig. 4) for use in a forage harvester to process corn kernels passing through said forage harvester before being discharged from the forage harvester, comprising: 
a central drive shaft (15); 
an elongated cylindrical body (Fig. 4) formed from multiple segments (say at the vertical lines in Fig. 4) mounted adjacent one another on said central drive shaft extending through said segments, each said segment being formed with a plurality of parallel first grooves (defining each side of a “rib”, see in Fig. 4, col. 4, ln. 128-col. 5, ln. 10) defining parallel ridges (the “ribs”) therebetween, said ridges extending in a diagonal direction along each respective said segment (seen in Fig. 4), as per claim 9.
Sperry Rand further discloses wherein the elongated cylindrical body may be formed from multiple independent cylindrical segments mounted adjacent one another on said central drive shaft extending through said segments (col. 5, lns. 11-15), as per claim 9
However, Sperry Rand fails to specifically disclose, first, where the segments would begin and end such that each said segment is formed with a plurality of parallel first grooves defining parallel ridges therebetween, said ridges extending in a diagonal direction along each respective said segment; and 
Second, each said segment is formed with a connecting device mounted to an interior surface of said segment for engagement with said central drive shaft to affect rotation of the segment, as per claim 9.  
Regarding the first limitation, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct Sperry Rand’s segments at the natural change in pattern (i.e. at the vertical lines already shown in Fig. 4) in order to reduce manufacturing complications and costs. 
Regarding the second limitation, Wanner discloses a similar processing roll for use in a forage harvester wherein each said segment is formed with a connecting device (93) mounted to an interior surface of the segment for engagement with the central drive shaft (42) to affect rotation of the segment, as per claim 9.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the segmented construction taught by Wanner on the processing roll of Sperry Rand in order to reduce costs associated with repair and replacement of the segments due to wear and damage thereby enhancing performance, serviceability and durability. 

Dependent Claim 10: Sperry Rand Corp further discloses a corn processing roll wherein adjacent said segments (sectioned at the vertical lines of Fig. 4) are mounted on said central drive shaft (15) in a manner to define a chevron pattern for said first grooves and said ridges on the adjacent segments (seen in Fig. 4), as per claim 10.

Response to Arguments
Please see the updated art rejections above in response to the applicant’s claim amendments. 

Allowable Subject Matter
Claims 11-12 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1, 5, 8, 17, 19 and 20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y. Coupe, can be reached at (571) 270-3614.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.

/Alicia Torres/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        March 15, 2021